Case 1:11-cv-12131-RWZ Document 432 Filed 04/12/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 11-121 31-RWZ

UNITED STATES OF AMERICA

and STATE OF CALIFORNIA,
ex rel, KIMBERLY HERMAN, AMY LESTAGE and KEVIN ROSEFF

V.

COLOPLAST CORP., et al.

QUESTIONS TO THE JURY ON SPECIAL VERDICT

Did plaintiff, Amy Lestage, engage in protected conduct under the False Claims

Act?
YES \Z NO

If the answer is YES, please answer next Question 2.

If the answer is NO, please return your verdict to the court.

Did defendant, Coloplast Corp., know of plaintiff's protected conduct on or before

December 23, 2014?
YES V NO

If the answer is YES, please answer next Question 3.

If the answer is NO, please return your verdict to the court.
Ca :11-cv-
se 1:11-cv-12131-RWZ Document 432 Filed 04/12/19 Page 2 of 3

Did defendant retaliate against plaintiff because of her protected conduct

(a) by placing her on indefinite administrative leave?

YES _\4 NO

(b) bythe choice of accounts as igned to her upon her return in 2016?

 

YES _' NO

 

Please answer both parts of Question 3.

If the answer to one or both parts of Question 3 is YES,
please answer next that part of Question 4 that corresponds
to your answer fo Question 3.

If the answer to both parts of Question 3 is NO, please
return your verdict to the court.

Did defendant’s conduct cause plaintiff to suffer damages as a result of

(a) the administrative leave?

YES NO

 

(b) the assignment of accounts after her return?

YES NO

 

 

Please answer only that subpart as to which you answered
YES in response to Question 3.

If the answer as to one or both parts of Question 4 is YES,
please answer next Question 5.

If the answer to both parts is NO, please return your verdict
to the court.
Case 1:11-cv-12131-RWZ Document 432 Filed 04/12/19 Page 3 of 3

5. Plaintiff is awarded compensatory damages in the amount of

$ 762, 525. 00

hoc:\ Ve, Gol WZ EZ£8 ase

DATE FOREPERSON
